                 Case 2:20-cv-00647-JCC Document 9 Filed 06/10/20 Page 1 of 2



                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   AMAZON.COM SERVICES LLC,                                 CASE NO. C20-0647-JCC
10                              Petitioner,                   ORDER
11          v.

12   DAVID BARSKY,

13                              Respondent.
14

15          This matter comes before the Court on Petitioner’s unopposed motion for entry of
16   judgment by confession against Respondent (Dkt. No. 7).
17          Federal courts have authority to enter judgments by confession. See F.D.I.C. v. Aaronian,
18   93 F.3d 636, 640–41 (9th Cir. 1996) (citing D.H. Overmyer Co., Inc. v. Frick Co., 405 U.S. 174,
19   185 (1972)). Judgments by confession are expressly permitted under Washington law. See Wash.
20   Rev. Code § 4.60.050. Respondent has received the complaint and waived service, and he thus
21   has notice of the action. (See Dkt. No. 6.) Petitioner requests entry of judgment in its favor and
22   against Respondent in the amount of $254,832.71 in connection with a confidential settlement
23   agreement. (See Dkt. No. 7 at 2.) Petitioner supports its motion with Respondent’s executed
24   confession of judgment authorizing the Court to enter final judgment in this matter in that
25   amount in favor of Petitioner. (Dkt. No. 8.)
26          Having thoroughly considered the motion and the relevant record, the Court finds good


     ORDER
     C20-0647-JCC
     PAGE - 1
              Case 2:20-cv-00647-JCC Document 9 Filed 06/10/20 Page 2 of 2




 1   cause and hereby GRANTS the unopposed motion for entry of judgment by confession (Dkt. No.

 2   7). Judgment is ENTERED in favor of Petitioner Amazon.com Services LLC and against David

 3   Barsky in the amount of $254,832.71. The Clerk is DIRECTED to close the case.

 4          DATED this 10th day of June 2020.




                                                      A
 5

 6

 7
                                                      John C. Coughenour
 8                                                    UNITED STATES DISTRICT JUDGE
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C20-0647-JCC
     PAGE - 2
